DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is in response to communication(s) filed on 9/27/21. 
There are a total of 20 claims pending in this application; of the original 20 claims, claims 1 has been amended; no claims have been canceled; no claims have been added, claims 14-20 have been withdrawn.

Examiner’s Note: The examiner interprets “MTOS” in claim 1 as “multitasking operating system” as in a windows operating system per the interview summary attached.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 states in part “wherein the IP core is configured to run the microprocessor functions using the binary object code stored in a memory of the IP core”. The claim previously stated that the IP is binary object code - “the IP formed as binary object code”. Memory is hardware and binary object code cannot have memory as it is code and not hardware.
	Claims 2-13 inherit the deficiency of their parent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2).

	As to claim 1 Schreder teaches:

a. a control network; (Fig 1 element 104 and [0017])

b. a first controller comprising a microprocessor; (Fig 1 element 106 and [0018], [0034-0035] – the controllers execute code so it’s obvious that they contain processors)
i. the microprocessor functions to support communication functions, control execution functions, I/O functions, and control network interface functions; ([0018-0019], [0034-0039])

c. a second controller configured as a redundant partner to the first controller; ([0018] see backup controller)

d. an I/O link and I/O modules. ([0018-0019], [0034-0039]) Schreder doesn’t explicitly teach: “microprocessor executing in a gate array, the gate array comprising an intellectual property (IP) core, wherein the IP core is a reusable unit of logic, a cell, or integrated circuit layout design that is an intellectual property (IP) of a specific party, the IP formed as binary object code representing control strategies, displays, control language programs, and history configurations wherein the IP core is configured to run the microprocessor functions using the binary object code stored in a memory of the IP core; wherein the microprocessor supports a redundancy manager to engage a redundant token bus controller (RTBC) or Ethernet protocol; wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system, the thunking layer allows for emulated MTOS and pascal runtime function to retain the compatibility with the legacy operating systems” Ganapathi teaches:

wherein the microprocessor supports a redundancy manager to engage a redundant token bus controller (RTBC) or Ethernet protocol; (Fig 1 element 104 and [0019], [0023-0024] teaches the gateway 104 (redundancy manager) supporting legacy controllers 102 and advanced controllers 108) Ganapathi doesn’t explicitly teach:
 wherein the IP core is configured to run the microprocessor functions using the binary object code stored in a memory of the IP core; wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system, the thunking layer allows for emulated MTOS and pascal runtime function to retain the compatibility with the legacy operating systems” Rachlin teaches:

microprocessor executing in a gate array, ([0021-0022], [0045]) the gate array comprising an intellectual property (IP) core, ([0045] any design or portion of a design programmed into an FPGA can be considered as intellectual property core) wherein the IP core is a reusable unit of logic, a cell, or integrated circuit layout design ([0045] logic implemented in FPGA’s is reusable since multiple FPGAs can be programmed in the same way using the compiled source code, it is also an IC layout, and contains many “cells”) that is an intellectual property (IP) of a specific party, the IP formed as binary object code ([0021-0022], [0030-0032] and [0035]) representing control strategies, displays, control language programs, ([0021-0022], [0030-0032] and [0035] the examiner considers instructions as control strategies and control language programs - operator stations must have information being displayed for the user and the binary code is at least partly used to generate such display information) wherein the IP core is configured to run the microprocessor functions using the binary object code stored in a memory of the IP core, ([0030-0032] and [0035] compiled source files are stored in the memories of each node (Fig 2 elements 114 and 124) and are executed by the processors (Fig 2 elements 113 and 122)) Rachlin does not explicitly teach: IP core includes “history configurations; wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system, the thunking layer allows for Laouamri teaches:

IP core includes history configurations ([0084]) Laouamri doesn’t explicitly teach: “wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system, the thunking layer allows for emulated MTOS and pascal runtime function to retain the compatibility with the legacy operating systems” Fathalla teaches:

wherein the microprocessor further comprises a thunking layer supporting legacy operating systems on a modern operating system. ([0013], [0015] and [0042-0047]) Fathalla doesn’t explicitly teach: “the thunking layer allows for emulated MTOS and pascal runtime function to retain the compatibility with the legacy operating systems” Hart teaches: 

the thunking layer allows for emulated MTOS ([0004-0006], [0011] teaches a thunking layer supporting the running of a 16 bit Windows OS when running a 32 bit Windows OS) Hart doesn’t explicitly teach: “the thunking layer allows for emulated …pascal runtime function to retain the compatibility with the legacy operating systems” Rachlin2 teaches:

the thunking layer allows for emulated …pascal runtime function to retain the compatibility with the legacy operating systems; ([0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin Laouamri, Fathalla, Hart and Rachlin2. The motivation would have been to be able to support both advanced and legacy environments, implement IP cores in an FPGA for quick, cost efficient debugging and updating of the cores as well as storing version information so that it always known what version is implemented in the silicon to avoid confusion and to be able to run legacy applications in different popular legacy OSs such as MTOSs by using the thunking layer to translate between the OSs.

As to claim 3 Ganapathi teaches:

wherein the microprocessor is further configured to support both control execution environment (CEE) and parameter access server/point processing executive (PAS/PXX) control functions. ([Fig 2 elements 206 - 212 [0037-0038])

As to claim 4 Ganapathi teaches:

wherein the microprocessor is further configured to detect whether the second controller redundant partner is a legacy controller. ([0040], [0051-0052] since legacy controllers can be replaced with advanced devices the examiner interprets the chassis to be a legacy chassis)

	As to claim 5 Ganapathi teaches:

wherein the microprocessor comprises a hardware design allowing for location in a legacy chassis ([0046], [0076-0077] since legacy controllers are being replaced with advanced devices while the system operates the examiner interprets the chassis as a legacy chassis)

	As to claim 6 Ganapathi teaches:

wherein the first controller comprises a design allowing for integration into a legacy backplane. ([0046], [0076-0077] since legacy controllers are being replaced with advanced devices while the system operates the examiner interprets backplane to be one that accommodates the advanced devices)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2) and further in view of Imhof et al. (US 20040210348).

	As to claim 2, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 don’t explicitly teach: “wherein the microprocessor is further configured with both ethernet protocols and redundant token bus controller (RTBC) protocols for communication with the control network.” Imhof teaches:

wherein the microprocessor is further configured with both ethernet protocols and RTBC protocols for communication with the control network. ([0005-0006] teach using both Ethernet and token bus networks in the same building control system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart, Rachlin2 and Imhof. The further motivation would have been to use a controller that supports both Ethernet and token bus architectures so that a single controller design can be used saving design and development costs.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2) and further in view of Link (US 6,672,963).

As to claim 7, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Link teaches:

wherein the microprocessor is a virtual microprocessor. (col 7 lines 15-41 teaches a controller implemented as a virtual microprocessor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart, Rachlin2 and Link. The further motivation would have been to reduce overhead and silicon size by virtualizing the physical processor as multiple processors able to execute multiple threads independently.

As to claim13, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 don’t explicitly teach: “further comprising a platform providing services to the communication functions, the control execution functions, the I/O functions, and the control network interface functions.”  Link teaches:

further comprising a platform providing services to the communication functions, the control execution functions, the I/O functions, and the control network interface functions. (col 7 lines 15-41 teaches a controller implemented as a virtual microprocessor. Since the controller is virtual, the examiner interprets it as a platform and has the controller has been shown to perform these functions as in claim 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart, Rachlin2 and Link. The further motivation would have been to reduce overhead and silicon size by virtualizing the physical processor as multiple processors able to execute multiple threads independently.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2) and further in view of Lecler et al. (US 20110085550).

As to claim 9, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 don’t explicitly teach: “wherein the first controller further comprises an IP core where the IP is a binary object.”  Lecler teaches:

wherein the first controller further comprises an IP core where the IP is a binary object. ([0003] teaches a controller that is an IP core of an FPGA (binary code))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart, Rachlin2 and Lecler. The further motivation would have been to implement the controller as an IP core for easy updates and bug fixes in the field.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2) and further in view of Burt (US 20140277764).

As to claim 10, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 don’t explicitly teach: “wherein the Burt teaches:

wherein the microprocessor is configured to multiplex communications to the I/O link. ([0003] teaches a controller that is an IP core of an FPGA (binary code))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Laouamri, Fathalla, Hart, Rachlin2 and Burt. The further motivation would have been to improve reliability of data transfer.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schreder et al. (US 20160209834) in view of Ganapathi et al. (US 20160103431) and further in view of Rachlin et al. (US 20170344364) and further in view of Laouamri et al. (US 20080034334) and further in view of Fathalla (US 20080256564) and further in view of Hart et al. (US 20020078260) and further in view of Rachlin et al (US 20170228225 – here in after Rachlin 2) and further in view of Majumdar et al. (US 20170371719).

As to claim 11, Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 teach all of the limitations of claim 1 as above. Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 don’t explicitly teach: “wherein the microprocessor is configured with a dual core.”  Majumdar teaches:

wherein the microprocessor is configured with a dual core ([0031])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schreder, Ganapathi, Rachlin, Laouamri, Fathalla, Hart and Rachlin2 and Majumdar. The further motivation would have been to use a dual core processor for more processing power and so multiple threads can be executed and controlled independently.

As to claim 12 Majumdar teaches:

further comprising the microprocessor configured to support scheduling functions ([0031])

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 8-10) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the Rachlin reference does not teach/suggest the claimed feature “the IP formed as binary object code representing control strategies, displays, control language programs, and history configurations”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. As stated above in the rejection of claim 1 the examiner considers the executable instructions (binary code) cited in the Rachlin reference as control strategies and control language programs - the operator stations cited in, for example paragraph 22, must have information being displayed for the user and the IP binary code is at least partly used to generate such display information. The examiner did not cite Rachlin to teach the history configurations.
In response to applicant’s arguments (on pages 8-10) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the Rachlin reference does not teach/suggest the claimed feature “that the /P core is a reusable unit of logic, a cell, or integrated circuit layout design that is an intellectual property (IP) of a specific party.”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Any electronic circuit design is understood to be owned by the party that designed/produced it independent of the format i.e. a cell, layout etc., and is either sold or licensed to others for their use. By its very nature an IP core is reusable. It can be modified to have bugs fixed while retaining the parts that work which may include other IP cores embedded in the IP core itself. If it is compiled it can be re-targeted to newer technologies. It can be included in different layouts if it is a circuit design. If it is a software core it can be included as a module in multiple other designs.

	Applicant’s arguments that the dependent claims are allowable because the independent claims from which they depend are allowable are moot since claim the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181